DETAILED ACTION
	This Office action is in response to the RCE filed November 17, 2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5-7, 9-11, 16-19, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (2007/0160930) in view of HATAKEYAMA et al (8,883,379), HARADA et al (2008/0118860) and ENOMOTO et al (2012/0058427).

The claimed invention now recites the following:
    PNG
    media_image1.png
    676
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    904
    657
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    202
    632
    media_image3.png
    Greyscale

	WANG et al disclose a topcoat layer Examples 4 to 8 on pages 11-14, wherein Example 4 is exemplified below from paragraphs [0166] to [0172]: 
    PNG
    media_image4.png
    162
    434
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    266
    424
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    108
    408
    media_image6.png
    Greyscale

	The example now lacks the claimed specific polyalicyclic groups now recited in claim 1.

Claims 10 and 11 are meet by the 2-methyl-butanol reported in Example 4.
Claim 16 is met by Example 4 wherein the ratio of the first polymer to the second polymer is 83/17.
Claim 17-18 are inherently met by the disclosed polymer in Example 4 while claim 19 is met by the disclosed allylhexafluoroalcohol monomer.
Claims 21-23 would be met by the disclosure in Example 4 wherein the optional substituent is optional and not present in claim 1.
Claims 24-26 would inherently be present in the terpolymer as disclosed in Example 4.
ENOMOTO et al (‘254) report that hydrophobic resin is suitable in the formulation of the resist composition or in the topcoat layer, see page 62:

    PNG
    media_image7.png
    553
    267
    media_image7.png
    Greyscale


The highlighted groups meet amended claim 1 for each of the claimed unsubstituted adamantyl group, unsubstituted tricyclodecyl group and unsubstituted tetracyclododecyl group.  The topcoat would also be dissolvable in an organic solvent, wherein the hydrophobic resin is dissolved in an organic solvent of the photoresist composition, see par. [0504] to [0506] and Table 3 on pages 75 and 76. 
These groups as seen as functional equivalents for use in a topcoat copolymer such that they can be substituted into the copolymer in place of the terpolymer in Example 4 of WANG et al.

WANG et al lacks the claimed upper layer having an amine quencher/acid diffusion inhibitor in their composition as recited.
HATAKEYAMA et al report protective-film forming compositions having an amine quencher which serves to make the pattern more rectangular and is added an amount of 0.1 to 10 parts by weight of the base resin.  The exemplary amine compounds are found in column 33, lines 9-18 wherein JP-2008-111103 is incorporated by reference for the specific compounds, which is equivalent to U.S. Patent Publication 2008/0118860 (HARADA et al) or U.S. Patent to HARADA et al (7,537,880).  
HARADA et al report the amine compounds starting in paragraph [0139] to [0157] on pages 36 to 40 of the HARADA et al ‘860, such as primary, secondary and tertiary amines and others.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the hydrophobic resin of ENOMOTO et al in the topcoat layer as well as adding an amine quencher to the composition of WANG et al as taught by HATAKEYAMA et al and HARADA et al with the reasonable expectation of having a protective layer which is effective for forming a highly rectangular resist pattern.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YAMAGUCHI (2014/0356771) and (2014/0045117) report that hydrophobic resin is suitable in the formulation of the resist composition or in the topcoat layer, see par. [0632] and par. [0617], respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
March 25, 2022